EXHIBIT 10.1




THE SHARES REPRESENTED BY THIS CONVERTIBLE NOTE AND THE CONVERTIBLE NOTE HAVE
NOT BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT
BE SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.







CONVERTIBLE NOTE










$300,000.00

July 21, 2014




FOR VALUE RECEIVED, Aspen Group, Inc., a Delaware, a Delaware corporation (the
“Company”), hereby promises to pay to the order of Michael Mathews  (the
“Holder”) at 224 West 30th Street, Suite 604, New York, NY 10001, or at such
other office as the Holder designates in writing to the Company, the principal
sum of Three Hundred Thousand Dollars and 00/100 ($300,000.00) together with
interest thereon computed at the annual rate of five percent (5%).  Principal
and interest shall be due and payable on January 1, 2016.  While in default,
this Note shall bear interest at the rate of 18% per annual or such maximum rate
of interest allowable under the laws of the State of New York.  Payments shall
be made in lawful money of the United States. This Convertible Note replaces one
issued to the Holder on September 25, 2013, which replaced and issued to the
Holder on December 18, 2012, which replaced one issued to the Holder on
September 4, 2012, which replaced one issued to the Holder on August 14, 2012.




1.

Conversion to Common Stock.  The Holder shall have the right at any time to
convert this Note into shares of common stock of the Company at $0.35 per share
(the “Conversion Price”), as adjusted.  




2.

Anti-Dilution Protection.  




(a)

In the event, prior to the payment of this Note, the Company shall issue any of
its shares of common stock as a stock dividend or shall subdivide the number of
outstanding shares of common stock into a greater number of shares, then, in
either of such events, the shares obtainable pursuant to conversion of this Note
shall be increased  proportionately; and, conversely, in the event that the
Company shall reduce the number of outstanding shares of common stock by
combining such shares into a smaller number of shares, then, in such event, the
number of shares of common stock obtainable pursuant to the conversion of this
Note shall be decreased  proportionately.  Any dividend paid or distributed upon
the common stock in shares of any other class of capital stock of the Company or
securities convertible into shares of common stock shall be treated as a
dividend paid in common stock to the extent that the shares of common stock are
issuable upon the conversion of the Note.  In the event that the Company shall
pay a dividend consisting of the securities of any other entity or in cash or
other property, upon conversion of this





1




--------------------------------------------------------------------------------

Note, the Holder shall receive the securities, cash, or property which the
Holder would have been entitled to if the Holder had converted this Note
immediately prior to the record date of such dividend.  




(b)

In the event, prior to the payment of this Note, the Company shall be
recapitalized by reclassifying its outstanding common stock (other than into
shares of common stock with a different par value, or by changing its
outstanding shares of common stock to shares without par value), or in the event
the Company or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation’s property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term  “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Company or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby the Holder of this Note shall
thereafter have the right to purchase, upon the basis and the terms and
conditions specified in this Note, in lieu of the securities of the Company
theretofore purchasable upon the conversion of this Note, such shares,
securities or assets as may be issued or payable with respect to or in exchange
for the number of securities of the Company theretofore obtainable upon
conversion of this Note as provided above had such reclassification,
reorganization, recapitalization, consolidation, merger or conveyance not taken
place; and in any such event, the rights of the Holder of this Note to any
adjustment in the number of shares of common stock obtainable upon conversion of
this Note, as provided, shall continue and be preserved in respect of any
shares, securities or assets which the Holder becomes entitled to obtain.
 Notwithstanding anything herein to the contrary, this Section 2(b) shall not
apply to a merger with a subsidiary provided the Company is the continuing
Corporation and provided further such merger does not result in any
reclassification, capital reorganization or other change of the securities
issuable under this Note.  The foregoing provisions of this Section 2(b) shall
apply to successive reclassification, capital reorganizations and changes of
securities and to successive consolidation, mergers, sales or conveyances.




(c)

In the event the Company, at any time while this Note shall remain outstanding,
shall sell all or substantially all of its assets, or dissolves, liquidates, or
winds up its affairs, prompt, proportionate, equitable, lawful and adequate
provision shall be made as part of the terms of any such sale, dissolution,
liquidation, or winding up such that the Holder of this Note may thereafter
receive, upon exercise hereof, in lieu of the securities of the Company which it
would have been entitled to receive, the same kind and amount of any shares,
securities or assets as may be issuable, distributable or payable  upon any such
sale, dissolution, liquidation or winding up with respect to each common share
of the Company; provided, however, that in the event of any such sale,
dissolution, liquidation or winding up, the right to convert this Note shall
terminate on a date fixed by the Company, such date so fixed to be not earlier
than 6:00 p.m., New York time, on the 30th day after the date on which notice of
such termination of the right to convert this Note has been














2













--------------------------------------------------------------------------------

given by mail to the Holder of this Note at such Holder’s address as it appears
on the books of the Company.




3.

Event of Default.  In the event the Company shall commence any case, proceeding
or other action under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to its debts, or seeking appointment of a receiver,
custodian, trustee or other similar official for it or for all or any
substantial part of its assets; or there shall be commenced against the Company,
any case, proceeding or other action which results in the entry of an order for
relief or any such adjudication or appointment remains undismissed, undischarged
or unbonded for a period of 30 days; or there shall be commenced against the
Company, any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, restraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 10 days from the entry thereof; or the Company shall make
an assignment for the benefit of creditors; or the Company shall be unable to,
or shall admit in writing the inability to, pay its debts as they become due; or
the Company shall take any action indicating its consent to, approval of, or
acquiescence in, or in furtherance of, any of the foregoing; then, or any time
thereafter during the continuance of any of such events, the entire unpaid
balance of this Note then outstanding, together with accrued interest thereon,
if any, shall be and become immediately due and payable without notice of
conversion by Holder.




4.

Miscellaneous.




(a)

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest.




(b)

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




(c)

This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of
Delaware.




[Signature Page to Follow]














3













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.




ASPEN GROUP, INC.

 

 

 

 

 

 

By:

 

 

Janet Gill, Chief Financial Officer




























































































4











